11/09/2021



                                                                                    Case Number: DA 21-0418




           IN THE SUPREME COURT OF THE STATE OF MONTANA

                         Supreme Court No. DA 21-0418

IN RE THE MARRIAGE OF:         )
                               )              ORDER OF SUBSTITUTION
JENNIFER L. RUSSUM,            )              OF MEDIATOR
                               )
     Petitioner and Appellant, )
                               )
and                            )
                               )
MATTHEW S. WENDT,              )
                               )
     Respondent and Appellee.  )
_______________________________)

       The parties have notified this Court of an agreed upon mediator substitution.

       IT IS HEREBY ORDERED THAT attorney Robert Jovick is hereby

substituted to conduct the mediation process required by M.R.App.P., 7(5).

       True copies of this order are being provided to counsel of record for the

parties.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                             November 9 2021